DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) in view of Okawa (U.S. 2018/0158898 A1) and North et al. (U.S. 2016/0236930 A1; “North”).
Regarding claims 1 and 3, Park discloses a method comprising:
Providing a non-planar surface (Description, lines 69-72; Fig. 2);
Depositing a reflowable dielectric material on said non-planar surface (Description, lines 84-85; Fig. 3); and
Heating said reflowable dielectric material to a temperature within the range of 950°C to 1000°C and for a time sufficient to cause reflowing of said reflowable dielectric material and thereby provide a dielectric layer comprising a planar surface, wherein said dielectric layer is free of voids (Description, lines 95-100; Fig. 4).
Yet, Park does not disclose:
The non-planar surface is provided within the manufacturing of a silicon carbide (SiC) device;
The heating must be done within the range of 950°C to 1350°C;
The depositing and heating steps are repeated.
Regarding (a), Park does not disclose the non-planar surface is part of a silicon carbide substrate.  However, Okawa discloses using a silicon carbide substrate ([0052]-[0055], [0057]). This has the advantage of forming a silicon carbide device which has the ability to operate at relatively higher temperatures, have a higher current density, and higher switching frequency as compared to other semiconductor material devices. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Okawa with the substrate comprising silicon carbide, as taught by Okawa, so as to improve device performance.
Regarding (b), Park discloses heating to a temperature within the range of 600°C to 1000°C and not specifically 950°C to 1350°C.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding (c), North discloses forming a layer in an opening comprising a plurality of deposition and reflowing steps (Abstract). This has the advantage of reducing the formation of voids and better gap filling for larger aspect ratio openings. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Park with repeating the deposition and heating steps to cause reflowing, as taught by North, so as to reduce the formation of voids and better gap fill larger aspect ratio openings.
Regarding claim 6, Park discloses the reflowable dielectric material comprises borophosphosilicate glass (BPSG) (Description, lines 84-85).
Regarding claim 7, Park discloses the reflowable dielectric material comprises borophosphosilicate glass (BPSG) (Description, lines 84-85) but does not disclose it comprises 0 to 12 wt % boron and 0.1 to 12 wt % phosphorus.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a BPSG film comprising 0 to 12 wt % boron and 0.1 to 12 wt % phosphorus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) as modified by Okawa (U.S. 2018/0158898 A1) and North et al. (U.S. 2016/0236930 A1; “North”) as applied to claim 1 above, and further in view of Belyansky et al. (U.S. 2004/0192009 A1; “Belyansky’).
Regarding claim 8, Park, Okawa, and North disclose the reflowable dielectric material comprises borophosphosilicate glass (BPSG) (Park: Description, lines 84-85) but do not disclose that it could alternatively comprise phosphosilicate glass (PSG). Belyansky discloses a reflowable dielectric material filled into an opening comprises phosphosilicate glass (PSG) ([0027]). Because both the combination of Park, Okawa, and North and Belyansky teach methods of depositing and reflowing dielectric materials onto non-planar surfaces, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of depositing a reflowable dielectric material comprising PSG onto the non-planar surface. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) as modified by Okawa (U.S. 2018/0158898 A1) and North et al. (U.S. 2016/0236930 A1; “North”) and as applied to claim 1 above, and further in view of Yu et al. (U.S. 6,010,948; “Yu”).
Regarding claim 9, Park, Okawa, and North disclose depositing a reflowable dielectric material (BPSG) (Park: Description, lines 84-85) but do not disclose it is by a plasma-enhanced chemical vapor deposition (PECVD) process. However, Yu discloses depositing BPSG by a PECVD process (col 4, lines 5-8). PECVD has the advantage of a high rate of deposition. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Park, Okawa, and North with depositing the reflowable dielectric material by PECVD, as taught by Yu, so as to utilize a film formation method with a higher rate of deposition.
Regarding claim 10, Park, Okawa, and North disclose depositing a reflowable dielectric material (BPSG) (Park: Description, lines 84-85) but do not disclose it is by a low-pressure chemical vapor deposition (LPCVD) process (col 4, lines 5-8). However, Yu discloses depositing BPSG by a LPCVD process (col 4, lines 5-8). LPCVD has the advantage of forming films with excellent uniformity of thickness and purity. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Park, Okawa, and North with depositing the reflowable dielectric material by LPCVD, as taught by Yu, so as to form the reflowable dielectric material with excellent uniformity and purity.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) as modified by Okawa (U.S. 2018/0158898 A1) and North et al. (U.S. 2016/0236930 A1; “North”) as applied to claim 1 above, and further in view of Campana et al. (U.S. 2002/0173169 A1; “Campana”).
Regarding claim 11, Park, Okawa, and North disclose heating the reflowable BPSG dielectric material for a time sufficient to cause reflowing of said reflowable dielectric material (Description, lines 95-100) but do not disclose it is between 1 minute and 24 hours.  Campana discloses heating a BPSG dielectric layer between 20 and 90 seconds so as to sufficiently reflow the dielectric layer ([0043]).   Yet, Campana does not disclose the heating duration must be within the range of 1 minute and 24 hours.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Park, Okawa, and North disclose heating the reflowable BPSG dielectric material for a time sufficient to cause reflowing of said reflowable dielectric material (Description, lines 95-100) but do not disclose it takes place by rapid-thermal process heating.  However, Campana discloses heating a reflowable BPSG by a rapid-thermal process heating ([0043]).  This has the advantage of reducing reflowing process time.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Park, Okawa, and North with heating the reflowable dielectric material by rapid-thermal process heating, as taught by Campana, so as to reduce processing time.

Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) in view of Okawa (U.S. 2018/0158898 A1) and Murray et al. (U.S. 2017/0170062 A1; “Murray”).
Regarding claims 1 and 3, Park discloses a method comprising:
Providing a non-planar surface (Description, lines 69-72; Fig. 2);
Depositing a reflowable dielectric material on said non-planar surface (Description, lines 84-85; Fig. 3); and
Heating said reflowable dielectric material to a temperature within the range of 950°C to 1000°C and for a time sufficient to cause reflowing of said reflowable dielectric material and thereby provide a dielectric layer comprising a planar surface, wherein said dielectric layer is free of voids (Description, lines 95-100; Fig. 4).
Yet, Park does not disclose:
The non-planar surface is provided within the manufacturing of a silicon carbide (SiC) device;
The heating must be done within the range of 950°C to 1350°C;
The depositing and heating steps are repeated.
Regarding (d), Park does not disclose the non-planar surface is part of a silicon carbide substrate.  However, Okawa discloses using a silicon carbide substrate ([0052]-[0055], [0057]). This has the advantage of forming a silicon carbide device which has the ability to operate at relatively higher temperatures, have a higher current density, and higher switching frequency as compared to other semiconductor material devices. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Okawa with the substrate comprising silicon carbide, as taught by Okawa, so as to improve device performance.
Regarding (e), Park discloses heating to a temperature within the range of 600°C to 1000°C and not specifically 950°C to 1350°C.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding (f), Murray discloses forming a layer in an opening comprising repeating deposition and heating steps ([0047], [0043], [0046]). This has the advantage of reducing the formation of voids. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Park with repeating the deposition and heating steps to cause reflowing, as taught by Murray, so as to reduce the formation of voids.
Regarding claim 6, Park discloses the reflowable dielectric material comprises borophosphosilicate glass (BPSG) (Description, lines 84-85).
Regarding claim 7, Park discloses the reflowable dielectric material comprises borophosphosilicate glass (BPSG) (Description, lines 84-85) but does not disclose it comprises 0 to 12 wt % boron and 0.1 to 12 wt % phosphorus.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a BPSG film comprising 0 to 12 wt % boron and 0.1 to 12 wt % phosphorus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) as modified by Okawa (U.S. 2018/0158898 A1) and Murray et al. (U.S. 2017/0170062 A1; “Murray”) as applied to claim 1 above, and further in view of Belyansky et al. (U.S. 2004/0192009 A1; “Belyansky’).
Regarding claim 8, Park, Okawa, and Murray disclose the reflowable dielectric material comprises borophosphosilicate glass (BPSG) (Park: Description, lines 84-85) but do not disclose that it could alternatively comprise phosphosilicate glass (PSG). Belyansky discloses a reflowable dielectric material filled into an opening comprises phosphosilicate glass (PSG) ([0027]). Because both the combination of Park, Okawa, and Murray and Belyansky teach methods of depositing and reflowing dielectric materials onto non-planar surfaces, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of depositing a reflowable dielectric material comprising PSG onto the non-planar surface. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) as modified by Okawa (U.S. 2018/0158898 A1) and Murray et al. (U.S. 2017/0170062 A1; “Murray”) and as applied to claim 1 above, and further in view of Yu et al. (U.S. 6,010,948; “Yu”).
Regarding claim 9, Park, Okawa, and Murray disclose depositing a reflowable dielectric material (BPSG) (Park: Description, lines 84-85) but do not disclose it is by a plasma-enhanced chemical vapor deposition (PECVD) process. However, Yu discloses depositing BPSG by a PECVD process (col 4, lines 5-8). PECVD has the advantage of a high rate of deposition. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Park, Okawa, and Murray with depositing the reflowable dielectric material by PECVD, as taught by Yu, so as to utilize a film formation method with a higher rate of deposition.
Regarding claim 10, Park, Okawa, and Murray disclose depositing a reflowable dielectric material (BPSG) (Park: Description, lines 84-85) but do not disclose it is by a low-pressure chemical vapor deposition (LPCVD) process (col 4, lines 5-8). However, Yu discloses depositing BPSG by a LPCVD process (col 4, lines 5-8). LPCVD has the advantage of forming films with excellent uniformity of thickness and purity. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Park, Okawa, and Murray with depositing the reflowable dielectric material by LPCVD, as taught by Yu, so as to form the reflowable dielectric material with excellent uniformity and purity.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) as modified by Okawa (U.S. 2018/0158898 A1) and Murray et al. (U.S. 2017/0170062 A1; “Murray”) as applied to claim 1 above, and further in view of Campana et al. (U.S. 2002/0173169 A1; “Campana”).
Regarding claim 11, Park, Okawa, and Murray disclose heating the reflowable BPSG dielectric material for a time sufficient to cause reflowing of said reflowable dielectric material (Description, lines 95-100) but do not disclose it is between 1 minute and 24 hours.  Campana discloses heating a BPSG dielectric layer between 20 and 90 seconds so as to sufficiently reflow the dielectric layer ([0043]).   Yet, Campana does not disclose the heating duration must be within the range of 1 minute and 24 hours.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Park, Okawa, and Murray disclose heating the reflowable BPSG dielectric material for a time sufficient to cause reflowing of said reflowable dielectric material (Description, lines 95-100) but do not disclose it takes place by rapid-thermal process heating.  However, Campana discloses heating a reflowable BPSG by a rapid-thermal process heating ([0043]).  This has the advantage of reducing reflowing process time.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Park, Okawa, and Murray with heating the reflowable dielectric material by rapid-thermal process heating, as taught by Campana, so as to reduce processing time.

Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) in view of Okawa (U.S. 2018/0158898 A1) and Ikeda (JPS6476727; published 3/22/89; references to English translation).
Regarding claims 1 and 3, Park discloses a method comprising:
Providing a non-planar surface (Description, lines 69-72; Fig. 2);
Depositing a reflowable dielectric material on said non-planar surface (Description, lines 84-85; Fig. 3); and
Heating said reflowable dielectric material to a temperature within the range of 950°C to 1000°C and for a time sufficient to cause reflowing of said reflowable dielectric material and thereby provide a dielectric layer comprising a planar surface, wherein said dielectric layer is free of voids (Description, lines 95-100; Fig. 4).
Yet, Park does not disclose:
The non-planar surface is provided within the manufacturing of a silicon carbide (SiC) device;
The heating must be done within the range of 950°C to 1350°C;
The depositing and heating steps are repeated.
Regarding (g), Park does not disclose the non-planar surface is part of a silicon carbide substrate.  However, Okawa discloses using a silicon carbide substrate ([0052]-[0055], [0057]). This has the advantage of forming a silicon carbide device which has the ability to operate at relatively higher temperatures, have a higher current density, and higher switching frequency as compared to other semiconductor material devices. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Okawa with the substrate comprising silicon carbide, as taught by Okawa, so as to improve device performance.
Regarding (h), Park discloses heating to a temperature within the range of 600°C to 1000°C and not specifically 950°C to 1350°C.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding (i), Ikeda discloses forming a layer by repeating deposition and heating steps (Abstract). This has the advantage of reducing the formation of voids in the formed layer. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Park with repeating the deposition and heating steps to cause reflowing, as taught by Ikeda, so as to reduce the formation of voids.
Regarding claim 6, Park discloses the reflowable dielectric material comprises borophosphosilicate glass (BPSG) (Description, lines 84-85).
Regarding claim 7, Park discloses the reflowable dielectric material comprises borophosphosilicate glass (BPSG) (Description, lines 84-85) but does not disclose it comprises 0 to 12 wt % boron and 0.1 to 12 wt % phosphorus.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a BPSG film comprising 0 to 12 wt % boron and 0.1 to 12 wt % phosphorus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) as modified by Okawa (U.S. 2018/0158898 A1) and Ikeda (JPS6476727; published 3/22/89; references to English translation) as applied to claim 1 above, and further in view of Belyansky et al. (U.S. 2004/0192009 A1; “Belyansky’).
Regarding claim 8, Park, Okawa, and Ikeda disclose the reflowable dielectric material comprises borophosphosilicate glass (BPSG) (Park: Description, lines 84-85) but do not disclose that it could alternatively comprise phosphosilicate glass (PSG). Belyansky discloses a reflowable dielectric material filled into an opening comprises phosphosilicate glass (PSG) ([0027]). Because both the combination of Park, Okawa, and Ikeda and Belyansky teach methods of depositing and reflowing dielectric materials onto non-planar surfaces, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of depositing a reflowable dielectric material comprising PSG onto the non-planar surface. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) as modified by Okawa (U.S. 2018/0158898 A1) and Ikeda (JPS6476727; published 3/22/89; references to English translation) and as applied to claim 1 above, and further in view of Yu et al. (U.S. 6,010,948; “Yu”).
Regarding claim 9, Park, Okawa, and Ikeda disclose depositing a reflowable dielectric material (BPSG) (Park: Description, lines 84-85) but do not disclose it is by a plasma-enhanced chemical vapor deposition (PECVD) process. However, Yu discloses depositing BPSG by a PECVD process (col 4, lines 5-8). PECVD has the advantage of a high rate of deposition. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Park, Okawa, and Ikeda with depositing the reflowable dielectric material by PECVD, as taught by Yu, so as to utilize a film formation method with a higher rate of deposition.
Regarding claim 10, Park, Okawa, and Ikeda disclose depositing a reflowable dielectric material (BPSG) (Park: Description, lines 84-85) but do not disclose it is by a low-pressure chemical vapor deposition (LPCVD) process (col 4, lines 5-8). However, Yu discloses depositing BPSG by a LPCVD process (col 4, lines 5-8). LPCVD has the advantage of forming films with excellent uniformity of thickness and purity. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Park, Okawa, and Ikeda with depositing the reflowable dielectric material by LPCVD, as taught by Yu, so as to form the reflowable dielectric material with excellent uniformity and purity.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) as modified by Okawa (U.S. 2018/0158898 A1) and Ikeda (JPS6476727; published 3/22/89; references to English translation) as applied to claim 1 above, and further in view of Campana et al. (U.S. 2002/0173169 A1; “Campana”).
Regarding claim 11, Park, Okawa, and Ikeda disclose heating the reflowable BPSG dielectric material for a time sufficient to cause reflowing of said reflowable dielectric material (Description, lines 95-100) but do not disclose it is between 1 minute and 24 hours.  Campana discloses heating a BPSG dielectric layer between 20 and 90 seconds so as to sufficiently reflow the dielectric layer ([0043]).   Yet, Campana does not disclose the heating duration must be within the range of 1 minute and 24 hours.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Park, Okawa, and Ikeda disclose heating the reflowable BPSG dielectric material for a time sufficient to cause reflowing of said reflowable dielectric material (Description, lines 95-100) but do not disclose it takes place by rapid-thermal process heating.  However, Campana discloses heating a reflowable BPSG by a rapid-thermal process heating ([0043]).  This has the advantage of reducing reflowing process time.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Park, Okawa, and Ikeda with heating the reflowable dielectric material by rapid-thermal process heating, as taught by Campana, so as to reduce processing time.

Response to Arguments
Applicant's arguments filed 5/27/20 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to incorporate the subject matter of previous claim 2 (“repeating depositing and heating”).  Claim 1 is currently rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20070063294; references to English translation) in view of Okawa (U.S. 2018/0158898 A1) and North et al. (U.S. 2016/0236930 A1; “North”).  
Applicant has argued the North cannot be combined with Park and Okawa to teach repeating depositing and heating steps because North concerns depositing different materials (thermoplastic polymer) which are heated to different temperatures (300°C) than that of primary reference Park (BPSG, within the range of 950°C to 1000°C) (Remarks, pp 4-5).
This is not found persuasive.  Primary reference Park teaches filling a non-planar surface by deposition of a dielectric material (BPSG) and heating to reflow the dielectric material (Description, lines 84-85, 95-100; Fig. 3).  North concerns filling of non-planar features with a dielectric material using deposition and heating to cause reflowing (Abstract; [0058]).  Furthermore, North teaches the deposition and heating/reflowing steps may be repeated (Abstract).  North and Park are within the same art (semiconductor device manufacturing) and concern the same general field of endeavor (material filling between non-planar features).  Thus, North may be properly combined with Park. 
Applicant argues “the thermal polymer in North cannot simply be replaced by a reflowable dielectric material” (Remarks, pp 5-6).  Firstly, Examiner is not suggesting swapping the materials of North into those taught by primary reference Park.  Rather, Examiner is using North for its teaching that one may repeat deposition and heating steps of a material.
Lastly, Examiner notes one cannot show nonobviousness by attacking references (e.g., North) individually where the rejections are based on combinations of references (Park in view of Okawa and North).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         6/7/2022